Citation Nr: 0930203	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  04-33 299	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1. Entitlement to an effective date before June 19, 2003, for 
the grant of nonservice-connected pension benefits.  

2. Entitlement to service connection for diabetes mellitus to 
include as due to exposure to Agent Orange.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran served on active duty from February 1966 to June 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of July 2003 (earlier effective 
date claim) and February 2004 (diabetes mellitus claim) of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in October 2006, the Board denied an effective 
date earlier than June 19, 2003, for the grant of nonservice-
connected pension benefits.  At the time, the Board indicated 
in its decision that it lacked jurisdiction to review the 
claim of service connection for diabetes mellitus, because a 
timely filed substantive appeal was not of record; however, 
subsequent to the Board's decision, the Veteran's timely 
substantive appeal form was located and associated with the 
claims file.  

In December 2006, the Veteran filed a motion for 
reconsideration of the Board's October 2006 decision, which 
was denied by the Board in February 2007.  The Veteran then 
appealed the Board's decision of October 2006 to the United 
States Court of Appeals for Veterans Claims (Court).  

In a memorandum decision, dated in June 2008, following 
receipt of the Veteran's death certificate, the Court vacated 
the Board's decision of October 2006 and dismissed the appeal 
pursuant to Landicho v. Brown, 7 Vet. App. 42, 54 (1994) 
(When a veteran dies while an appeal of the denial by the 
Board of his claim for disability compensation under chapter 
11 of title 38 of the United States Code, is pending, the 
appropriate remedy is vacate the Board decision from which 
the appeal was taken and dismiss the appeal.). 




FINDING OF FACT

As the Board's decision of October 2006 was vacated, and 
before the Board promulgated a decision on the appeal, the 
Veteran died in November 2007 while the appeal was pending. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board does not have 
appellate jurisdiction to adjudicate the merits of the claims 
of an effective date before June 19, 2003, for the grant of 
nonservice-connected pension benefits, and of service 
connection for diabetes mellitus, to include claimed as due 
to exposure to Agent Orange.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2008); but see Veterans' Benefits 
Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2008, the Court was notified through 
correspondence with the Veteran's wife that the Veteran had 
died in November 2007, which was substantiated by receipt of 
a death certificate of the Veteran.

As the Veteran's death comes during the pendency of his 
appeal, as a matter of law, the appeal does not survive his 
death, and the appeal must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2008); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); and Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the Veteran's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  

As provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title ...."  The Secretary will 
be issuing regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA regional 
office from which the claim originated (listed on the first 
page of this decision).  


ORDER

The appeal of the claims of an effective date before June 19, 
2003, for the grant of nonservice-connected pension benefits, 
and of service connection for diabetes mellitus, to include 
claimed as due to exposure to Agent Orange, is dismissed.   



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


